      Case 4:18-cv-01885-HSG Document 679-4 Filed 06/21/19 Page 1 of 3



 1   John P. Schnurer (CA Bar No. 185725)
     PERKINS COIE LLP
 2   11988 El Camino Road, Suite 350
     San Diego, CA 92130
 3   Telephone: (858) 720-5700
     Facsimile: (858) 720-5799
 4
     Ryan J. McBrayer (pro hac vice)
 5   Jonathan R. Putman (pro hac vice)
     PERKINS COIE LLP
 6   1201 Third Avenue, Suite 4900
     Seattle, WA 98101
 7   Telephone: (206) 359-8000
     Facsimile: (206) 359-9000
 8
     Attorneys for Defendants
 9   HTC CORP.
     HTC AMERICA, INC.
10

11                              UNITED STATES DISTRICT COURT

12                           NORTHERN DISTRICT OF CALIFORNIA

13                                       OAKLAND DIVISION

14

15   IN RE KONINKLIJKE PHILIPS PATENT             Case No. 4:18-cv-01885-HSG-EDL
     LITIGATION.
16                                                JURY TRIAL DEMANDED

17                                                DECLARATION OF JONATHAN R.
                                                  PUTMAN IN SUPPORT OF
18                                                DEFENDANTS’ MOTION FOR LEAVE TO
                                                  SERVE SUBPOENA
19

20

21

22

23

24

25

26

27

28
     PUTMAN DECLARATION IN SUPPORT OF           -1-            CASE NO. 4:18-CV-01885-HSG-EDL
     DEFENDANTS’ MOTION FOR LEAVE
     144765339.2
      Case 4:18-cv-01885-HSG Document 679-4 Filed 06/21/19 Page 2 of 3



 1            I, Jonathan R. Putman, hereby declare as follows:

 2            1.     I make this declaration of my own personal knowledge, and if compelled to testify,

 3   I could and would competently testify thereto. I am a member of the State Bar of the State of

 4   Washington, an attorney at Perkins Coie LLP, counsel (pro hac vice) for Defendants HTC

 5   Corporation and HTC America, Inc. (collectively, “HTC”) in the above-referenced action.

 6            2.     Attached as Exhibit 3 is a true and correct copy of email correspondence between

 7   me, my colleague Ryan McBrayer, and Robert Pickens dated from May 24 to June 12, 2019,

 8   regarding proposed discovery on Plaintiff Koninklijke Philips N.V.’s agreement with Acer Inc.

 9            3.     On June 14, 2019, Plaintiffs produced a copy of the agreement titled “Touch-

10   Enabled Device Limited License and Stipulation of Dismiss Agreement” between Koninklijke

11   Philips N.V. and Acer Inc. in this action. I have reviewed the agreement. The following three

12   WHEREAS clauses appear on the first page of the agreement:

13                   WHEREAS, there is overlap between Philips’ claims of patent infringement
                     against Acer and Philips’ claims of patent infringement against Microsoft
14                   and Philips does not wish to provide a release to Acer for these overlapping
                     claims at this time as Philips wishes to continue litigating these claims
15                   against Microsoft;
16                   WHEREAS, as of the Effective Date, Acer and its Affiliates have ceased
                     the making or having made for Acer of Touch-enabled Mobile Phones and
17                   intend to completely exit the business of selling such devices, but have
                     limited quantities of such devices in stock which it desires to sell in the
18                   Territory during the Term;
19                   WHEREAS, Sales of Touch-enabled Tablet Computers by Acer and its
                     Affiliates have declined in recent quarters prior to the Effective Date;
20
     The following WHEREAS clause appears on the second page of the agreement:
21
                     WHEREAS, Acer seeks a limited license to continue selling certain Scope Products
22                   in the Territory during the Term.
23

24            I declare under penalty of perjury under the laws of the State of California and the United

25   States of America that the foregoing is true and correct.

26

27

28
     PUTMAN DECLARATION IN SUPPORT OF                 -2-                   CASE NO. 4:18-CV-01885-HSG
     DEFENDANTS’ MOTION FOR LEAVE
     144765339.2
      Case 4:18-cv-01885-HSG Document 679-4 Filed 06/21/19 Page 3 of 3



 1            Executed on June 21, 2019 in Seattle, Washington.

 2                                                /s/ Jonathan R. Putman________________
 3                                                Jonathan R. Putman

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PUTMAN DECLARATION IN SUPPORT OF               -3-                 CASE NO. 4:18-CV-01885-HSG
     DEFENDANTS’ MOTION FOR LEAVE
     144765339.2
